Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is not seriously contended that the charge of the court permitting the jury to find compensatory damages was error. The *594facts alleged in tlie article as regards the removal of plaintiff were libelous per se. It tended to bring him into contempt and disgrace. Norfolk & W. S. B. Co. v. Davis, 12 App. D. C. 306, 332.
In that case it was said: “Where, in an action for libel or slander, the cause of action is proved against the defendant, the jury are not limited to nominal damages merely, though no evidence is given on behalf of the plaintiff, and where the libel is actionable without the averment of special damages, the jury may take into consideration not only the injury that has arisen, but that which may thereafter arise, from the publication of the libel.” See also Washington Herald Co. v. Berry, 41 App. D. C. 322, 339.
The serious contention is as to the instruction permitting the jury to find punitive damages also. Essary was a correspondent of the Baltimore Sun. Ilis duties were to collect and forward news items. It does not appear that the corporation or its manager knew of the character of the article or of anything to refute the act of publication. On the contrary, the paper published the refutation of the story and sent a representative to the plaintiff with an offer to publish a correction, and this correction was also published. Lake Shore & M. S. R. Co. v. Prentice, 147 U. S. 101, 107, 37 L. ed. 97, 101, 13 Sup. Ct. Rep. 261, where the court said: “Exemplary or punitive damages, being awarded, not by way of compensation to the sufferer, but by way of punishment of the offender, and as a warning to others, can only be awarded against one who has participated in the offense. A principal, therefore, though, of course, liable to make compensation for injuries done by his agent within the scope of his employment, cannot be held liable for exemplary or punitive damages, merely by reason of wanton, oppressive, or malicious intent on the part of the agent.” See also Haines v. Schultz, 50 N. J. L. 481, 14 Atl. 488; Detroit Daily Post Co. v. McArthur, 16 Mich. 447; Eviston v. Cramer, 57 Wis. 570, 15 N. W. 760; Norfolk & W. S. B. Co. v. Davis, 12 App. D. C. 306, 329; Washington Gaslight Co. v. Lansden, 172 U. S. 534, 43 L. ed. 543, 19 Sup. Ct. Rep. 296.
*595It was therefore error to submit the question of punitive damages to the jury.
The verdict for punitive damages being separate and distinct from that for compensatory damages, if the plaintiff shall, within ten days from this date, remit the amount of that verdict, $1,000, the judgment will be modified to that extent and affirmed, each party paying his own costs in this court.
If the amount he not remitted as above provided, the judgment will he reversed with costs, and the cause remanded for a new trial.
A remittitur was filed, and the judgment was modified and affirmed. ' Modified and affirmed.